Title: To Benjamin Franklin from [Duportail], 26 January 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
paris le 26 janvier 1777
Je m’en vais quelques jours chèz moy à vingt lieües de paris disposer tout pour mon depart: ainsi passé midy demain, si vous avèz quelque chose à me faire scavoir ecrivèz moy, s’il vous plait, à l’adresse que vous trouverèz au bas de cette lettre.
J’ai reçu ce matin nos permissions du Roy et je vous les montreray pour que vous voyèz par vos yeux et puissièz certifier la verité des tîtres que nous prenons. Je vous prie même, si vous vous occupèz a dresser nos conventions, de faire mention de notre qualité icy parce que cela justifiera d’autant la concession que vous nous ferèz au nom de votre gouvernement, des grades convenus.
Je vais tout disposer pour estre pret à partir sous quinze jours au plus. J’ai l’honneur d’etre etc.
a pithiviers en gatinois
Dès que mr. de gouvion sera à paris il vous ira voir.
